951 So. 2d 1035 (2007)
Christopher Lee ALLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-4972.
District Court of Appeal of Florida, Fourth District.
March 28, 2007.
Carey Haughwout, Public Defender and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Richard Valuntas, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. Yisrael v. State, 938 So. 2d 546 (Fla. 4th DCA 2006).
STEVENSON, C.J., KLEIN and MAY, JJ., concur.